Citation Nr: 1034746	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  03-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for vitiligo 
prior to August 30, 2002, and a rating higher than 10 percent 
since. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder and, if so, whether service connection is warranted. 

3.  Entitlement to service connection for hepatitis. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1978 and 
from August 1982 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in St. Petersburg, Florida, and San Juan, 
Puerto Rico.

In an October 2001 rating decision, the RO in St. Petersburg 
granted service connection for vitiligo and assigned an initial 
zero percent (i.e., noncompensable) rating retroactively 
effective from August 24, 1998, the date of receipt of this 
claim.  In a September 2002 decision, the San Juan RO increased 
the rating for the vitiligo from zero to 10 percent as of August 
30, 2002, the effective date of the revised rating criteria used 
to evaluate skin disorders.  So this claim now concerns whether 
the Veteran was entitled to an initial compensable rating prior 
to August 30, 2002, and a rating higher than 10 percent since.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In a more recent September 2003 rating decision, the San Juan RO 
determined the Veteran had not submitted new and material 
evidence to reopen his claims for service connection for 
hepatitis and a cervical spine disorder.  But in a January 2007 
decision, the RO reopened the claim for service connection for a 
cervical spine disorder before ultimately denying this claim on 
its underlying merits.  

In December 2007, to support his claims, the Veteran testified at 
a hearing at the Board's offices in Washington DC (Central Office 
hearing).

In February 2008 the Board issued a decision denying the 
Veteran's petition to reopen this claim for service connection 
for a cervical spine disorder.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (holding that the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen the 
claim, regardless of the RO's determination on this threshold 
preliminary question).  The Board then, however, reopened the 
Veteran's claim for service connection for hepatitis, albeit also 
ultimately denied this claim on its underlying merits.  

The Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a February 2009 order, granting a joint 
motion, the Court vacated the Board's decision concerning the 
claims that were denied and remanded the case to the Board for 
further development and readjudication.  In doing so, the Court 
did not disturb the Board's finding that new and material 
evidence had been submitted to reopen the claim for service 
connection for hepatitis.  Instead, the Court vacated only the 
denial of this claim on its underlying merits.  

Also in the February 2008 decision, the Board remanded claims 
for:  (i) service connection for a nervous disorder, alleged to 
be secondary to the already service-connected vitiligo; (ii) 
entitlement to an initial compensable rating for vitiligo prior 
to August 30, 2002, and a rating higher than 10 percent since; 
and (iii) entitlement to an effective date earlier than August 
30, 2002, for the 10 percent rating for the vitiligo.

In a February 2010 decision since issued, the RO granted service 
connection for major depressive disorder and assigned an initial 
30 percent rating retroactively effective from August 24, 1998.  
Since the Veteran did not appeal either this 30 percent initial 
rating or effective date for this disability, this claim is no 
longer at  issue on appeal.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (indicating he must separately appeal these 
"downstream" issues).



With respect to the claim for an effective date earlier than 
August 30, 2002, for the 10 percent rating for the vitiligo, this 
issue will be addressed in adjudicating the claim for an initial 
compensable rating for the vitiligo prior to August 30, 2002.  
This is because where, as here, the appeal arises from the 
original assignment of a disability rating following an award of 
service connection, the severity of the disability is to be 
considered during the entire period from the initial assignment 
of the disability rating to the present.  See Fenderson, 12 Vet. 
App. at 125-26.  So the Board must consider whether to "stage" 
the rating and, in the process, necessarily must determine 
whether the 10 percent rating the Veteran now has (up from the 
initial 0 percent) should predate August 30, 2002.

In this decision the Board is readjudicating the claim for higher 
ratings for the vitiligo, both prior to and since August 30, 
2002, as well as again determining whether there is new and 
material evidence to reopen the claim for service connection for 
a cervical spine disorder and, if so, whether service connection 
is warranted.  However, the Board is remanding the remaining 
claim for service connection for hepatitis to the RO for further 
development and consideration.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's 
vitiligo has been manifested by constant itching, with no 
evidence of any ulceration or extensive exfoliation or crusting, 
systemic or nervous manifestations, or exceptionally repugnant 
areas. 

2.  The Veteran's vitiligo covers less than 5 percent of the 
total body surface and less than 20 percent of exposed areas and 
does not require treatment with systemic therapy.  



3.  In an unappealed October 2001 rating decision, the RO denied 
the Veteran's claim for service connection for cervical 
spondylosis, discogenic disease C3, C4, C5 and C6, on the basis 
that this condition had not been medically linked to service.

4.  Additional evidence received since that October 2001 rating 
decision, however, includes this required medical nexus opinion 
relating this disorder to the Veteran's military service - and, 
in particular, to injuries he sustained in a 
motor vehicle accident.  The commenting doctor has indicated this 
cause-and-effect correlation is as likely as not.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial 30 percent rating for 
vitiligo prior to and since August 30, 2002, though no greater 
rating.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, (2009), 4.118, Diagnostic Code 7806 (prior to and since 
August 30, 2002).

2.  The October 2001 rating decision denying service connection 
for cervical spondylosis, discogenic disease C3, C4, C5 and C6, 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

3.  But new and material evidence since has been submitted.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.159 (2009).

4.  Resolving all reasonable doubt in his favor, the Veteran's 
cervical spine disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant statutes, regulations, and 
precedent cases, the relevant factual background, and an analysis 
of its decision.  

I.  The Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance with the development 
of their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements 
apply to all elements of a service-connection claim, including 
the downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, the Board is reopening and ultimately granting the 
Veteran's claim for service connection for a cervical spine 
disorder.  In light of this favorable outcome, there is no need 
to discuss whether VA has satisfied its duties to notify and 
assist him with this claim pursuant to the VCAA.  38 U.S.C.A. § 
5100 et seq.

With respect to the claim concerning the ratings assigned for his 
vitiligo, since this appeal arises from the initial rating 
assigned by the RO after granting service connection, VCAA notice 
concerning this downstream disability rating element of the claim 
is not required.  The courts have held that where the underlying 
claim for service connection has been granted and there is 
disagreement regarding a downstream issue, such as an initial 
rating, the claim as it arose in its initial context has been 
substantiated and there is no need to provide additional VCAA 
notice concerning the downstream issue.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 
128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  
Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case (SOC) if the disagreement 
concerning the downstream issue is not resolved.  Here, the RO 
provided this necessary SOC in June 2003 (and has since provided 
a supplemental SOC (SSOC)), citing the statutes and regulations 
governing the assignment of the initial noncompensable and then 
10 percent ratings for the vitiligo and discussing the reasons 
and bases for not assigning higher ratings.  

Although a notice letter is not required in this case, the Board 
remanded the case in February 2008 with instructions that the 
Veteran be sent a VCAA notice letter that complies with the 
Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (appellant must be notified that medical or lay evidence 
must show a worsening or increase in severity of the disability 
and the effect this worsening or increase has on his employment 
and daily life.).  This notice has since been provided to the 
Veteran.  Since providing this notice, however, the Federal 
Circuit Court vacated the Court's decision in Vazquez-Flores, 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009).  The Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) need 
not be Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require such 
evidence for proper claim adjudication."  Id. 

It is also worth noting that, as the pleading party, the 
appellant, not VA, has the evidentiary burden of proof for 
showing how a VCAA notice error is prejudicial, meaning outcome 
determinative.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).



In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent records the Veteran identified as relevant to his 
increased-rating claim.  The Veteran was also afforded a VA 
examination in January 2010 in which his vitiligo was evaluated 
for compensation purposes.  The report of that examination 
provides the information needed to properly rate this disability, 
including specifically in terms of addressing the relevant rating 
criteria.  38 C.F.R. §§ 3.327, 4.2; Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Simply stated, there was substantial compliance with 
the Board's February 2008 remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
Court.

II.  Entitlement to an Initial Compensable Rating 
for Vitiligo Prior to August 30, 2002, and a Rating 
Higher than 10 Percent Since

The record shows the Veteran developed vitiligo while on active 
duty in the military.  Vitiligo is a chronic anomaly of the skin, 
usually progressive, consisting of depigmented white patches that 
may be surrounded by a hyperpigmented border.  Dorland's 
Illustrated Medical Dictionary 2052 (30th ed. 2003).  

On August 24, 1998, the Veteran filed a claim for service 
connection for this condition.  In October 2001, the RO granted 
service connection for vitiligo and assigned an initial 
noncompensable rating from the date he had filed this claim, 
August 24, 1998.  The RO subsequently, during the pendency of his 
appeal for a higher initial rating, increased the rating to 10 
percent.  But rather than granting this increase back to the date 
of receipt of his claim, the RO assigned the higher 10 percent 
rating as of August 30, 2002, the effective date of the changes 
in the rating criteria used to evaluate skin disorders.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 
10, 2000); VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (indicating, unless otherwise specified, to 
apply the revised rating criteria only prospectively effective as 
of the date of the change).


Therefore, the Board must now consider whether the Veteran was 
entitled to an initial compensable rating for his vitiligo prior 
to August 30, 2002, and whether he has been entitled to a rating 
higher than 10 percent since that date.  See Fenderson, 12 Vet. 
App. at 125-26.  

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The RO has evaluated the Veteran's vitiligo under 38 C.F.R. § 
4.118, Diagnostic Codes 7806-7823.  While a hyphenated diagnostic 
code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 
and 4.27), here, the RO has considered both diagnostic codes, 
alternatively.

As noted, VA revised the criteria for evaluation of skin 
disabilities, effective August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002) (codified at 38 C.F.R. § 4.118).  The revised 
rating criteria are inapplicable to the period prior to their 
effective date, while VA must consider the applicability of the 
revised and former versions of the rating criteria for the period 
after the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).



Prior to August 30, 2002, Diagnostic Code (DC) 7806 provided a 10 
percent rating for eczema with exfoliation, exudation, or 
itching, if involving an exposed area or extensive area.  A 30 
percent rating was warranted for eczema with constant exudation 
or itching, extensive lesions, or marked disfigurement.  And, 
lastly, a 50 percent rating was warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic or 
nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (prior to August 30 2002).

Under the revised criteria, vitiligo now has its own diagnostic 
code.  38 C.F.R. § 4.118, DC 7823.  Under DC 7823, a 
noncompensable rating is warranted if no exposed areas are 
affected, while a 10 percent rating is warranted if exposed areas 
are affected.  A rating higher than 10 percent is not warranted 
under this code provision.  38 C.F.R. § 4.118, DC 7823.

Pursuant to revised DC 7806, a 10 percent rating requires that at 
least 5 percent, but less than 20 percent, of the entire body or 
exposed areas are affected, or there must be a requirement for 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  See 38 C.F.R. § 4.118, DC 
7806.

The next higher rating of 30 percent is assigned where 20 to 40 
percent of the entire body or exposed areas are affected, or 
systemic therapy such as corticosteroids or other immune-
suppressive drugs are required for a total duration of six weeks 
or more, but not constantly, during the past 12-month period.  
Id.   

The highest 60 percent rating requires that more than 40 percent 
of the entire body or exposed areas are affected or constant or 
near-constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 
12-month period.   Id.



A.	Prior to August 30, 2002

The Veteran's vitiligo has been assigned a noncompensable rating 
for the entire period from the initial grant of service 
connection on August 24, 1998, until August 30, 2002, when it was 
increased to 10 percent.  During this initial period, the only 
relevant evidence is an April 2001 VA examination report.  
Findings in this report indicate his vitiligo warrants an initial 
30 percent rating for this entire period prior to August 30, 
2002.  

The physical examination in April 2001 revealed depigmented 
patches on the Veteran's eyelids, lips, chest, axilla, nipples, 
umbilicus, hands, fingers, and genitalia, as well as some 
scattered patches on his extremities.  The examiner made no 
reference to exfoliation or exudation, as listed in the criteria 
for a 10 percent rating.  See 38 C.F.R. § 4.118, DC 7806 (prior 
to August 30, 2002).  Nevertheless, the Veteran reported 
"itching" associated with these patches of vitiligo, several of 
which involved an exposed area.  

Unfortunately, it is unclear whether the Veteran's itching was 
constant or intermittent.  This is a significant because 
"itching" on exposed areas warrants a 10 percent rating while 
"constant itching" on an exposed area warrants a 30 percent 
rating under the old criteria of DC 7806.  See Johnson v. Brown, 
7 Vet. App. 95 (1994) (holding that only one disjunctive "or" 
requirement must be met in order for an increased rating to be 
assigned).  Thus, intermittent itching warrants a 10 percent 
rating, whereas constant itching warrants a higher 30 percent 
rating. 

Since that VA examination report does not specify whether the 
Veteran's itching was intermittent versus constant, the Board 
will give him the benefit of the doubt and find that his vitiligo 
was manifested by constant itching on an exposed area prior to 
August 30, 2002.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter," the 
veteran shall prevail upon the issue).  Accordingly, an initial 
30 percent rating is warranted for the Veteran's vitiligo prior 
to August 30, 2002.

In reaching this decision, the Board finds no basis to grant a 
disability rating higher than 30 percent prior to August 30, 
2002.  There is absolutely no indication prior to this date that 
his vitiligo was manifested by ulceration or extensive 
exfoliation or crusting, systemic or nervous manifestations, or 
that it was exceptionally repugnant.  So he was entitled to at 
most a 30 percent rating during this initial period at issue 
prior to August 30, 2002.  

B.	Since August 30, 2002

The initial 30 percent rating must continue for this successive 
period, also at issue, since August 30, 2002 (still an increase 
from the 10 percent the Veteran now has).  When examined for VA 
compensation purposes in January 2010, he reported that his 
vitiligo patches itch "all the time," which is akin to the 
constant itching mentioned that is required for the higher 30 
percent rating under the old version of DC 7806.  

But there is no basis for assigning an even higher rating.  As 
noted, 10 percent is the maximum rating available under DC 7823, 
which specifically pertains to vitiligo.  In addition, a 
disability rating higher than 30 percent is not available under 
the revised criteria of DC 7806.  For the next higher rating of 
60 percent, the Veteran's vitiligo would have to cover more than 
40 percent of his entire body or exposed areas that are affected, 
or he would have to need constant or near-constant systemic 
therapy (i.e., corticosteroids or other immunosuppressive drugs) 
during the past 
12-months, neither of which has been shown.  The January 2010 VA 
examination report notes that less than 5 percent of the total 
body is affected, and that less than 20 percent of exposed areas 
are affected.  The Veteran's only modality of treatment is listed 
as Methoxalen, with no reference to systemic therapy.  
Consequently, there are no grounds for assigning a rating higher 
than 30 percent since August 30, 2002. 



C.	Conclusion and Consideration of an Extra-Schedular 
Evaluation

The Board concludes that the evidence supports an initial 30 
percent rating for the Veteran's vitiligo since the initial grant 
of service connection on August 24, 1998 - meaning both prior to 
and since August 30, 2002.  However, the Board finds that the 
preponderance of the evidence is against an initial rating higher 
than 30 percent since August 24, 1998.  

The Board also finds that the schedular 30 percent rating 
assigned for the Veteran's vitiligo is not inadequate, such that 
the claim should be referred to the Under Secretary for Benefits 
or the Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation.  38 C.F.R. § 
3.321(b)(1).  In other words, there is no evidence that his 
vitiligo has independently caused marked interference with 
employment or has required frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran has not been hospitalized for his vitiligo.  With 
respect to his employment, Social Security Administration (SSA) 
records show that he stopped working in May 2001 because of his 
hepatitis C, diabetes mellitus, cervical spine disorder, and 
kidney disease, with no mention of his vitiligo.  Under these 
circumstances, this case does not warrant an extra-schedular 
referral.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also 
38 C.F.R. § 4.1 (indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability).  Indeed, as the Court reiterated 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.



III.  Whether New and Material Evidence has been 
Submitted to Reopen the Claim for Service Connection for 
a Cervical Spine Disorder

The Veteran is ultimately seeking service connection for a 
cervical spine disorder.  However, the Board must first determine 
whether new and material evidence has been submitted since an 
unappealed October 2001 rating decision that previously 
considered and denied this claim.  Barnett, 83 F.3d at 1383-84.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); and VAOPGCPREC 05-92 
(March 4, 1992).  See, too, Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied claims).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree (at least 10-percent disabling) within one year of 
separation from active military service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

In an October 2001 decision, the RO denied the Veteran's claim 
for service connection for a cervical spine disorder involving 
cervical spondylosis and discogenic disease C3, C4, C5, and C6.  
At that time, the Veteran's service treatment records noted that 
he was involved in an automobile accident and treated for 
complaints of neck pain in April 1985.  X-rays revealed 
hypertrophic degenerative changes at C5 and C6, with no evidence 
of injury.  But the remainder of his service treatment records, 
including an examination at the time of his separation from the 
military, made no reference to neck or cervical spine problems, 
either by way of subjective complaint or objective finding.  
After service, X-rays taken during an April 2001 VA examination 
noted severe cervical spine degenerative joint disease, 
discogenic disease at C3-C4, C4-C5, and C6-C7 levels and severe 
muscle spasms.  The examiner, however, did not offer an opinion 
concerning the etiology or date of onset of these findings.   

In denying the Veteran's claim in October 2001, the RO noted 
there were degenerative changes observed in the X-rays taken 
shortly after that automobile accident, but no evidence of 
injury.  The RO also indicated there was no further mention of 
neck or cervical spine problems for the remainder of the 
Veteran's military service.  As evidence of this, the RO pointed 
out that, on physical examination in July 1985 (so only a few 
months after that accident), there were no objective clinical 
indications or diagnosis of a cervical spine disorder, and the 
same was true for all subsequent physical examinations for the 
remainder of the Veteran's time in service, which lasted until 
September 1992.

The RO took note of the results of the April 2001 VA examination 
after service, showing severe cervical spine degenerative joint 
disease, discogenic disease at 
C3-C4, C4-C5, and C6-C7 levels and severe muscle spasms by X- 
rays, but determined the Veteran had not established a chronic 
cervical spine disability related to the automobile accident in 
service (which, again, is what he was alleging caused his 
cervical spine disorder).  The RO therefore denied his claim in 
October 2001.

The RO notified the Veteran of that October 2001 rating decision 
and of his appellate rights in a letter dated in November 2001.  
But since he did not initiate an appeal by filing a notice of 
disagreement (NOD) within one year of being notified of that 
decision, it became final and binding on him based on the 
evidence then of record and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1103.



In July 2003, the Veteran filed a petition to reopen his claim 
for service connection for a cervical spine disorder.   Under VA 
law and regulation, if new and material evidence is presented or 
secured with respect to a final decision, the Secretary shall 
reopen and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to 
VA regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
cannot be cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  See also 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  The second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is the evidence that 
has been added to the record since the last final disallowance of 
the claim, regardless of the specific basis of that denial.  See 
Evans v. Brown, 9 Vet. App. 273, 284 (1996).  And, here, the last 
final and denial of the claim was in October 2001, so that marks 
the starting point for determining whether there is new and 
material evidence to reopen the claim.

Since that decision, the Veteran has submitted a December 2009 
medical report from A.A., M.D., who indicated he had reviewed the 
in-service and post-service medical records, but did not 
personally examine the Veteran.  Based on his review of the 
record, Dr. A.A. noted:

[The Veteran] states that he was involved in a motor 
vehicle accident in 1985 - there is also an in-service 
medical record that documents this.  He was driving 
and hit his head on the steering wheel, losing 
consciousness for about five minutes.  He underwent x-
rays at that time which showed hypertrophic changes at 
C5-C6 but no acute injury.  Acute injury in this 
setting would be a fracture or acute dislocation.  
[The Veteran] went on to develop debilitating cervical 
neck pain.  It has prevented him from carrying 
anything heavy and working.  As evidenced by the post 
accident x-rays [the Veteran] had no acute injury.  
However, follow up imaging [in] April 2001 showed 
progressive degenerative changes.  The April 2001 VA 
spine exam has findings of severe cervical 
degenerative disease and muscle spasm.  As there is no 
other injury noted, it is as least as likely as not 
that the motor vehicle accident caused progressive 
cervical damage which lead to [the Veteran's] eventual 
disability.  It would by highly unusual for someone to 
go from fairly benign cervical imaging to severe 
degenerative changes in the span of 16 years and at 
the young age of 45 without an antecedent injury.  

The Board finds that Dr. A.A.'s report is new since it clearly 
did not exist at the time of the prior, final and binding October 
2001 rating decision.  And since Dr. A.A. attributes the 
Veteran's cervical spine disorder to the in-service automobile 
accident, his report is also material to the claim since the 
essential basis of the RO's October 2001 denial was the lack of a 
supporting medical nexus opinion.  See Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998) (holding that new evidence could 
be sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant the claim).  See, too, Evans, 9 
Vet. App. at 283-284 (1996) (indicating the newly presented 
evidence need not be probative of all the elements required to 
award the claim, but must be probative as to each element that 
was a specified basis for the last disallowance).

Inasmuch as there is new and material evidence, the claim for 
service connection for a cervical spine disorder is reopened.  
Having reopened the claim, the next question is whether the Board 
is permitted to conduct a de novo review at this time.  Since the 
Board finds below that service connection is warranted, there is 
no prejudice to the Veteran in immediately adjudicating this 
claim on its underlying merits.  Bernard v. Brown, 4 Vet. App. 
384, 386 (1993).  

In granting the underlying claim for service connection for a 
cervical spine disorder, the Board notes that the Veteran's 
physical examination at the time of his military enlistment in 
1982 made no reference to neck problems.  The Board will 
therefore presume that he entered his second period of active 
duty in sound condition - i.e., meaning he had no preexisting 
cervical spine disorder.  See 38 U.S.C.A. § 1111 ("[E]very 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.").  See also 38 C.F.R. § 3.304(b).

In April 1985, while in service, the Veteran complained of neck 
pain immediately after an automobile accident in which he smashed 
his head into the steering wheel.  X-rays revealed hypertrophic 
degenerative changes at C5 and C6, with no evidence of acute 
injury.  Nevertheless, these X-rays findings were not present at 
the time of his enlistment in August 1982.  Thus, his service 
treatment records tend to support his claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

After service, X-rays performed during the April 2001 VA 
examination noted severe cervical spine degenerative joint 
disease, discogenic disease at C3-C4, C4-C5, and C6-C7 levels and 
severe muscle spasms.  Although the examiner did not offer an 
opinion concerning the etiology or date of onset of these 
findings, there is no evidence of any intercurrent injury.   
Moreover, after reviewing the in-service and post-service medical 
records, Dr. A.A. stated that, "as there is no other injury 
noted, it is as least as likely as not that the motor vehicle 
accident [in service] caused progressive cervical damage which 
lead to [the Veteran's] eventual disability."  

The Board places significant probative value on Dr. A.A.'s 
opinion since it was based on a review of the pertinent medical 
history, is consistent with the evidence of record, is supported 
by rationale, and has not been contradicted by any medical 
evidence.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); 
see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.).  Moreover, 
especially since unrefuted, this doctor's opinion certainly makes 
the claimed cause-and-effect correlation between the Veteran's 
current cervical spine disorder and the injury he sustained in 
that motor vehicle accident during service as likely as not 
possible.  And in this circumstance he is given the benefit of 
the doubt and his claim granted.  38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that 
absolute etiology is not a condition precedent to granting 
service connection, nor is definite or obvious etiology).


ORDER

A higher 30 percent rating is granted for the vitiligo 
retroactively effective from August 24, 1998, the date of receipt 
of this claim (so both prior to and since August 30, 2002), 
subject to the statutes and regulations governing the payment of 
VA compensation.

The claim for service connection for a cervical spine disorder 
also is reopened on the basis of new and material evidence and 
granted on its underlying merits.




REMAND

The Board finds that additional development is needed before it 
may readjudicate the Veteran's remaining claim for service 
connection for hepatitis.  In particular, a VA examination and 
medical nexus opinion are needed to determine whether he 
contracted hepatitis A, B, and/or C in service.

Before discussing the relevant facts of this case, the Board 
points out that risk factors for hepatitis C include intravenous 
(IV) drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, acupuncture 
with non-sterile needles, shared toothbrushes or razor blades.  
See VBA letter 211B (98-110) November 30, 1998.

The Veteran's service treatment records show that in November 
1982 he had "mild hepatitis," without specifying the variety 
(hepatitis A, B, or C).  This is important to point out since, 
according to the medical literature on this subject, hepatitis A 
is often acute and almost always gets better on its own, whereas 
hepatitis B can be either acute or chronic, while hepatitis C is 
always chronic.  

An October 1998 VA treatment record notes, "1983? Hx Hepatitis? 
Type."  Also noted were the Veteran's history of intravenous 
drug abuse (IVDA) and multiple sex partners.  A December 1998 
treatment record lists an assessment of hepatitis C, chronic.  A 
February 2000 entry references hepatitis A and hepatitis C, as do 
entries in March, June, and September 1999.  

The Veteran had a VA compensation examination in April 2001.  The 
examiner noted the Veteran had a history of hepatitis C and 
hepatitis A, but stated "[i]t is not possible to determine which 
type of hepatitis was diagnose[d] during active service."  The 
examiner commented that the Veteran's only identified risk factor 
for hepatitis C is his history of sexual promiscuity.  The 
examiner's diagnoses did not include any reference to hepatitis B 
or status post hepatitis B.  

The Veteran had another VA compensation examination in April 
2004.  The examiner recorded the Veteran's history that in 1977, 
while at Fort Hood, Texas, he had three tattoos on his arm, all 
of which "peeled away" when he developed a skin condition.  The 
examiner diagnosed the Veteran with hepatitis C and concluded 
that "[i]t is my opinion the hepatitis C was secondary to 
tattoos (in 1977 approximately) in Texas."  Thus, this opinion 
clearly supports the notion he contracted hepatitis C in service 
(versus A and/or B).  

During a VA psychiatric examination also in April 2004, the 
Veteran reported a history of cocaine abuse during 1994 and 1995.  
And when examined in November 2006, the only hepatitis identified 
was hepatitis C.  He denied any history of risk factors for 
hepatitis C.  However, the examiner noted that the electronic 
files disclosed a history of episodic cocaine abuse in 2003, 
which he concluded is the most likely cause of the Veteran's 
hepatitis C.  

In a December 2009 report, A.A., M.D., indicated he had reviewed 
the in-service and post-service medical records but did not 
personally examine the Veteran.  Based on his review of the 
medical records, Dr. A.A. concluded that "it is more likely than 
not that [the Veteran] has Hepatitis A, B and C infection."  Dr. 
A.A. then noted:

There is clear evidence that he tested positive for 
Hepatitis B infection while in service.  There is also 
evidence that [he] has tested positive for Hepatitis A 
and C infection post-service.  He developed the 
Hepatitis A infection sometime between 1982 and 1998.  
This is a self-limiting disease with no sequelae.  
However, he also tested for Hepatitis C infection in 
1998.  There was no test for this when [he] was 
initially tested in 1982 for Hepatitis.  The time 
course for developing changes to the liver as 
evidenced by the 2001 ultrasound is about 20 years.  
This would mean that it is as least as likely as not 
that [the Veteran] contracted Hepatitis C while in 
service. 



Based on the conflicting evidence, the Board finds that the 
Veteran should be provided another VA compensation examination 
for additional medical comment concerning whether his confirmed 
diagnosis of hepatitis C was incurred in service.  In providing 
this additional medical comment, the designated examiner should 
consider the Veteran's risk factors for contracting hepatitis C, 
including multiple sex partners, a history of IV drug use, and 
intranasal cocaine use.  Also, the examiner is requested to 
examine the Veteran's arms to determine the likelihood that he 
had a history of three tattoos, which he now claims have since 
"peeled away" as a result of a skin condition.  In addition, 
the examiner should determine whether the Veteran currently has 
residuals of hepatitis A and/or B, and, if so, whether he 
contracted either or both in service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an appropriate 
VA examination to determine whether he has 
residuals of hepatitis A, B, and/or C as a 
result of his military service.  The claims 
files, include a copy of this remand, must be 
made available to the designated examiner for 
review of the pertinent medical and other 
history.  

Following a review of the claims file and an 
examination of the Veteran, the examiner 
should determine the likelihood (very likely, 
as likely as not, or unlikely) the Veteran 
currently (meaning at any time since filing 
his claim in November 2002) has residuals of 
hepatitis A and/or B, and, if so, whether he 
contracted these variants of hepatitis while 
in service.  



The designated VA examiner must also 
determine the likelihood (very likely, as 
likely as not, or unlikely) the Veteran 
contracted hepatitis C while in service.  
[It already has been confirmed he has 
Hepatitis C.]

In providing these requested opinions, the VA 
examiner should refer to the Veteran's 
specific risk factors for Hepatitis C 
documented in the record, which include 
intranasal cocaine use in the early-to-mid 
1990s, IV drug use, and multiple sex 
partners.  Although there is no objective 
evidence of tattoos, the Veteran has alleged 
that he had three tattoos on his arm in 1977, 
so while in service, but that they have all 
since "peeled away" due to his skin 
condition - possibly in reference to his 
vitiligo.  Therefore, after interviewing the 
Veteran and examining his arms, state whether 
it is at least as likely as not he has a 
history of tattoos on either arm that have 
since peeled away due to a skin condition. 

The examination report should include the 
complete rationale for all opinions 
expressed.

2.  Then, in light of the additional 
evidence, readjudicate the claim of 
entitlement to service connection for 
hepatitis (whether A, B and/or C).  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his attorney a 
SSOC and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


